Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in concert with claim amendments, see Remarks and Claims, filed 9/7/21, with respect to the rejection(s) of claim(s) 1 – 7, 10 – 17 and 20 under 35 USC 102 over Stockwell have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Stockwell and the well-known nature of a controller bearing code modules suitable to access a diversity of online streaming services. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 7, 10 – 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockwell (hereinafter Stock, U.S. patent 8,099.334) as applied to claims 1-7, 10-17 supra and further in view of Martin et al. (hereinafter Mar, U.S. Patent Application Publication 2005/0021470).

Regarding Claim 1, Stock discloses:
A method comprising:
after a first computing device associated with a first user has caused a playback device separate from the first computing device to use account credentials of the first user to stream first media content from a first media streaming service to the playback device (Stock: Col 7:50-8:22, 12:25-12:40; Fig 12-15: e.g. access of a second stream, song, etc. subsequent to the playing of first stream, song, etc. resulting in additional music, songs, etc.; note also, music offered from a remote server of a network/service; col. 12 lines 25 – 40 optionally operative by a user under “remote control,” of Figs. 12 – 15) 
after receiving a selection of the first media streaming service from a set of media streaming services (Stock: Col 7:50-8:22, 12:25-12:40; Fig 12-15: access of music upon a particular server among a plurality of servers) wherein the playback device is configured to stream media content from the first media streaming service and the second media streaming service  (Stock: Col 7:50-8:22, 12:25-12:40; Fig 12-15: system accesses music upon a plurality of servers), and 
while the playback device (e.g. “music player,” note example Blue’s music player in Figs 12 – 15) is using the account credentials of the first user (e.g. subscribing user; note “Blue,” user of Figs. 12 – 15) to stream the first media content from the first streaming media service (e.g. resulting stream of music of subscribing user present; col. 7 line 50 – 22; note also, music offered from network/service; col. 12 lines 25 – 40 optionally operative under “remote control,” of Figs. 12 – 15) 
receiving at a second computing device associated with a second user an indication of the second user’s media content preference associated with the first media content being streamed from the first streaming media service to the playback device (Stock: Col 7:50-8:22, 11:51-11:53. 12:25-12:40; Fig 12-15: a e.g. others listening to a given User’s music may decide that they like it and would like to hear it again or buy it… clicking either “vote for” or “buy” button on their individual remote control while the track is playing); and
in response to receiving the indication of the second user’s media content preference associated with the first media content being streamed from the first streaming media service to the playback 
the second computing device causing a computing system (Stock: Col 10:22-10:38, 11:42-11:62. 12:25-12:40; Fig 12-15: trigger a transaction from the music player of a second user to the central servers) to store the second user’s media content preference associated with an account of the second user (Stock: Col 10:22-10:38, 11:20-11:62. 12:01-12:40; Fig 12-15: user votes are uploaded to the central server so that the user’s individual preferences are known to the music player and central server; central servers operative to identify users and their top tracks; and status of tracks stored on central server, an overview of each of the user’s votes for/against each track as its played are stored to shape further playlists and identify each user’s favorites; abstract), 
wherein the computing system is separate from the playback device, the first computing device, and the second computing device  (Stock: Col 10:22-10:38, 11:42-11:62. 12:25-12:40; Fig 12-15: server system operable to receive user votes, deliver media, etc. separate and distinct from music player, and remote controls of first, second, etc. user)
Stock strongly suggests selection of a particular streaming media service from a group of media services in a much as Stock accesses a particular server, presumably among a plurality of first second, etc. streaming servers. Stock does not explicitly teach a system operable to determine a particular digital audio streaming source or service comprising determining a source and acquiring a particular media after receiving a selection of the first media streaming service from a set of media streaming services comprising the first media streaming service and a second media streaming service, wherein the playback device is configured to stream media content from the first media streaming service and the second media streaming service.
notoriously well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for the purpose of allowing a user to utilize well known smart devices such as the remote control of Stock to activate or otherwise execute distinct first, second, etc. apps subscribed to distinct first, second, etc. streaming services to access music thereon for inclusion and playback in the Stock system method. The average skilled practitioner would have been expected only predictable results from such an inclusion. (please see Kuper, Headley: 20130073584: content selected based on indicia of determined content upon a first, second, etc. content provider; Robinson: 9497500: Col 5:62-6:7: controller for selection among online media streaming services and playout of music therefrom; Gudell: 20150100623: ¶ 20 a controller device operable to select among diverse online media streaming sources and playback music therefrom; Nelson: 20140018153: ¶ 52: media system controller comprise apps for playing music from diverse streaming sources and selection/transition among the streaming sources; Hardi: 20130339859: ¶ 66: media control device allows configuration and selection of diverse media streaming services for selection and playout of music thereon)

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Stock further discloses:
wherein the second computing device associated with the second user is configured to control the playback device (Stock: 10:49-10:57; 11:10-11:20: note commands sent by a given remote control; when a remote control is in range of a music player, the remote control will connect to the music player enabling the user to listen and guide the mix that is played by that music player).

Claim 3, in addition to the elements stated above regarding claim 1, Stock further discloses:
wherein causing the computing system to store the second user’s media content preference associated with an account of the second user comprises:
sending an indication of the second user’s media content preference to the first streaming media service. (Stock: 10:33-10:38; 11:10-11:20; 12:1-12:40: votes are uploaded to the central server so that the user’s individual preferences are known to the music player and central server; note also the use of the central servers to identify users and their top tracks; and status of tracks stored on central server; note also, use of the central servers and the music offered from network/service).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, Stock further discloses:
wherein causing the computing system to store the second user’s media content preference associated with an account of the second user comprises:
sending an indication of the second user’s media content preference to the computing system (Stock: 10:33-10:38; 11:10-11:20; 12:1-12:40: votes are uploaded to the central server so that the user’s individual preferences are known to the music player and central server; note also the use of the central servers to identify users and their top tracks; and status of tracks stored on central server; note also, use of the central servers and the music offered from network/service).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Stock further discloses:


Regarding Claim 6, in addition to the elements stated above regarding claim 5, Stock further discloses:
wherein the explicit preference comprises one or more of a thumb up input, like input, thumb down input, or dislike input(Stock: Fig 3: vote for/against buttons; with a happy(like)/sad (dislike) face).

Regarding Claim 7, in addition to the elements stated above regarding claim 5, Stock further discloses:
wherein the explicit preference comprises a rating of the first media content (Stock: Fig 3: vote for/against buttons; with a happy/sad face)

Regarding Claim 10, in addition to the elements stated above regarding claim 1, Stock further discloses:
wherein the first media content comprises an audio track. (Stock: Col 11:38-11:51; Fig 12-15: note for example, “tracks,” and “music player,” in general throughout entire spec).

Claim 11 is rejected under the same grounds stated above regarding claim 1.

Claim 12 is rejected under the same grounds stated above regarding claim 2.

Claim 13 is rejected under the same grounds stated above regarding claim 3.

Claim 14 is rejected under the same grounds stated above regarding claim 3.

Claim 15 is rejected under the same grounds stated above regarding claim 5.

Claim 16 is rejected under the same grounds stated above regarding claim 6.

Claim 20 is rejected under the same grounds stated above regarding claim 10.

Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stockwell (hereinafter Stock, U.S. patent 8,099.334) as applied to claims 1-7, 10-17 supra and further in view of Martin et al. (hereinafter Mar, U.S. Patent Application Publication 2005/0021470).

Regarding Claim 8, in addition to the elements stated above regarding claim 1, Stock fails to explicitly disclose:
wherein the indication of a second user’s media content preference associated with the first media content being streamed from the first streaming media service to the playback device comprises an implicit preference.
Stock suggests the desirability of skipping tracks that may be particularly disclosed; col. 1 lines 24 – 27, but is not explicit in terms of the presented claim limitations.
Mar discloses a related endeavor including content queuing and playback, including the ability to provide preference information/ratings, and generating aggregate implicit and explicit preference data for two or more different users; paras 107, 399 and Fig. 4, 23, 33.

wherein the indication of a second user’s media content preference associated with the first media content being streamed from the first streaming media service to the playback device comprises an implicit preference (e.g. controlling the playback in Stock using the remote controls; note arrow forward/back elements of Fig. 3; now also providing an implicit indication that the user did not like the track being played as taught by Mar, entire doc, but see specifically para 132).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mar to Stock.  Doing so would have been nothing more than use of a known technique to improve similar devices in the same way as:
1) the prior art contained a base device in Stock that included the ability to provide preference information for tracks, Stock also recognizes the desirability of skipping tracks and has controls to do so as depicted in Fig. 3;
Including the ability to indicate preference data through these controls, including the ability to provide preference information while the item is being reproduced/streamed can be seen as an improvement;
2) the prior art contained a comparable device (device including content queuing/playback, based on ratings, aggregated preferences among users) in Mar that enabled a user to provide both implicit and explicit feedback to a currently playing item; 
3) given the similarity of Stock and Mar, incorporation of elements from one of the systems that is not present in the other would have been predictable; furthermore since Stock includes the ability to enter preference information through voting, and suggests the desirability of skipping tracks, modification to include the well-known technique of providing preference data for the tracks in Stock as taught by Mar would have been further predictable; and


Regarding Claim 9, in addition to the elements stated above regarding claim 8, the combination further discloses:
wherein the implicit preference comprises a command to cause the playback device to skip from playing the first media content to playing second media content, wherein the second media content is different than the first media content (e.g. skip to the next track; para 132, 193 of Mar now applied to Stock).

Claim 18 is rejected under the same grounds stated above regarding claim 8.

Claim 19 is rejected under the same grounds stated above regarding claim 9.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 9,338,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘514 patent generally describe the features presented in the claims of the instant application, arranged in differing dependencies and using differing language that covers the same or similar and equivalent features. Altering the claims to arrive at the specific organization and language as claimed in the instant .

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,001,967. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘967 patent generally describe the features presented in the claims of the instant application, arranged in differing dependencies and using differing language that covers the same or similar and equivalent features. Altering the claims to arrive at the specific organization and language as claimed in the instant application would have been obvious to a skilled artisan at the time of filing as it would be an obvious extension of the features presented in the ‘967 patent, now being rearranged in the instant application, i.e. “rearrangement of parts,” see MPEP 2144.04 VI. C.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,545,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘721 patent generally describe the features presented in the claims of the instant application, arranged in differing dependencies and using differing language that covers the same or similar and equivalent features.  Altering the claims to arrive at the specific organization and language as claimed in the instant application would have been obvious to a skilled artisan at the time of filing as it would be an obvious extension of the features presented in the ‘721 patent, now being rearranged in the instant application, i.e. “rearrangement of parts,” see MPEP 2144.04 VI. C.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/               Primary Examiner, Art Unit 2654